Matter of Michael C. v Aileen A. (2017 NY Slip Op 00301)





Matter of Michael C. v Aileen A.


2017 NY Slip Op 00301


Decided on January 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2015-10966
 (Docket No. NN-33529-14/15A)

[*1]In the Matter of Michael C. (Anonymous), Jr. Rockland County Department of Social Services, respondent, 
vAileen A. (Anonymous), appellant.


Arleen Lewis, Blauvelt, NY, for appellant.
Thomas E. Humbach, County Attorney, Pomona, NY (Radhika Nagubandi of counsel), for respondent.
Legal Aid Society of Rockland County, New City, NY (Jacqueline Sands of counsel), attorney for the child.

DECISION & ORDER
Appeal by the mother from a corrected order of the Family Court, Rockland County (Jo Ann Friia, J.), dated November 25, 2015. The corrected order, upon the mother's consent, inter alia, found that she wilfully violated an order of protection dated December 18, 2014.
ORDERED that on the Court's own motion, the notice of appeal from an order entered October 28, 2015, is deemed to be a premature notice of appeal from the corrected order dated November 25, 2015 (see CPLR 5520[c]); and it is further,
ORDERED that the appeal from the corrected order dated November 25, 2015, is dismissed, without costs or disbursements.
The appeal from the corrected order dated November 25, 2015, which, among other things, found that the mother wilfully violated an order of protection, must be dismissed because the record reflects that the mother consented to the entry of the order. "[N]o appeal lies from an order entered on the consent of the appealing party" (Matter of Lemar H., 52 AD3d 602, 603; see Matter of Bobby J.C. [Faith C.], 124 AD3d 648, 648; Matter of Chloe P. Mc. [Lajohn M.], 122 AD3d 856, 856; Matter of Jerome Marcel T., 28 AD3d 780, 781), since a party who consents to an order is not aggrieved thereby (see CPLR 5511; Matter of Martha S. [Linda M.S.], 26 NY3d 941, 941; Matter of Ma'Kyle L. [Myriam B.-Egbert L.], 103 AD3d 802, 802).
Moreover, the mother's argument that the Family Court erred in finding that she neglected the child is not properly before this Court, since she did not appeal from the order of fact-finding and disposition, which found that she neglected the child (see CPLR 5515[1]; Matter of Dayannie I.M. [Roger I.M.], 138 AD3d 747, 750; Matter of Idhailia P. [Philip S.P.], 95 AD3d 1333, 1335).
BALKIN, J.P., LEVENTHAL, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court